COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 GARY VANN,                                                    No. 08-13-00104-CR
                                               §
                        Appellant,                                 Appeal from
                                               §
 v.                                                            362nd District Court
                                               §
 THE STATE OF TEXAS,                                         of Denton County, Texas
                                               §
                        Appellee.                             (TC # F-2011-1477-D)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JUNE, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment)